

	

		II

		109th CONGRESS

		1st Session

		S. 1072

		IN THE SENATE OF THE UNITED STATES

		

			May 18, 2005

			Mrs. Feinstein

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To extend the temporary suspension of duty on cases for

		  certain children’s products.

	

	

		1.Cases for certain children’s

			 products

			(a)In

			 generalHeading 9902.01.81 of the Harmonized Tariff Schedule of

			 the United States is amended by striking 12/31/2006 and

			 inserting 12/31/2008.

			(b)Effective

			 dateThe amendment made by subsection (a) applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of enactment of this Act.

			

